Citation Nr: 1038823	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board remanded this matter in May 2010 to provide the Veteran 
with a VA examination and opinion.  After accomplishing the 
requested action to the extent possible, the RO continued the 
denial of the claim (as reflected in the August 2010 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran is currently service connected for bilateral 
hearing loss, rated as 70 percent disabling and bilateral 
tinnitus, rated as 10 percent disabling.
	
2.  The Veteran's service-connected disabilities are not shown to 
be productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.15, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A January 2008 VCAA letter, which was provided to the Veteran 
prior to the initial AOJ decision, informed the Veteran of what 
evidence was necessary to substantiate his claim for TDIU.  
Specifically, the letter notified the Veteran in order to support 
his claim, the evidence must show that his service-connected 
disabilities are sufficient, without regard to other factors, to 
prevent him from performing the mental and or physical tasks 
required to get or keep substantial employment and he must meet 
the disability percentage requirement specified in 38 C.F.R. § 
4.16 (i.e., one disability ratable at 60 percent or more OR more 
than one disability with one disability ratable at 40 percent or 
more and a combined rating of 70 percent or more).  The Veteran 
was also informed of the evidence he should provide to support a 
claim for an extra-schedular evaluation based on exceptional 
circumstances.  The letter also notified the Veteran of his and 
VA's respective duties for obtaining evidence. 

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, two 
VA examination reports dated in November 2007 and June 2010, 
employment information from his previous employer and lay 
statements from the Veteran's spouse.

The November 2007 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and an evaluation of the 
Veteran with respect to his service-connected disabilities.  The 
examiner documented the claimed symptoms and the functional 
effect of those symptoms.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007) (holding that in addition to dictating 
objective test results, a VA audiologist must describe the 
functional effects caused by a hearing disability in his or her 
final report).  The June 2010 VA examination report reflects that 
the examiner reviewed the Veteran's claims file, obtained an oral 
history of his hearing impairment and physically evaluated the 
Veteran's hearing loss.  The examiner provided an opinion on 
whether the Veteran's service-connected hearing impairment alone 
rendered him unemployable and she provided a clear rationale for 
her opinion.  Accordingly, the Board concludes that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any 
VA examination undertaken during an appeal is adequate for rating 
purposes).  

Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  TDIU

The Veteran filed a claim for total disability rating based on 
individual unemployability due to his service-connected hearing 
loss.  Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2010).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. 
§ 4.15 (2010).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-connected 
disability rated at 60 percent or higher; or two or more service-
connected disabilities, with one disability rated at 40 percent 
or higher and the combined rating is 70 percent or higher.  38 
C.F.R. § 4.16(a) (2010).  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: (1) disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability status 
will be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or disabilities 
are met and in the judgment of the rating agency such service-
connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  38 
C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for 
bilateral hearing loss, rated as 70 percent disabling and 
bilateral tinnitus, rated as 10 percent disabling.  Accordingly, 
the percentage requirements under 38 C.F.R. § 4.16(a) are met.  

Nonetheless, the Board must also determine whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disabilities.  The Board must 
evaluate whether there are circumstances in the Veteran's case, 
apart from any nonservice-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the Veteran's service-connected 
disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran asserts that his hearing impairment was part of the 
reason he elected to retire in 2004.  March 2008 notice of 
disagreement.  He thought that his inability to hear was a safety 
hazard to himself and others during life threatening fire 
fighting duties.  See March 2008 notice of disagreement and 
September 2008 substantive appeal.  He contends that he would 
have continued to work if he had not had hearing loss and that 
this disability prevents him from securing or following any 
substantially gainful occupation.  He reported that his hearing 
loss started affecting full time employment in July 2004 and he 
retired from the Oklahoma City Fire Department in July 2004.  

A November 2007 VA audiological examination report reveals that 
the Veteran reported a decreased ability to hear or understand 
bilaterally and severe constant tinnitus.  The examiner noted 
that the air conduction study is better than the bone conduction 
study to reflect the Veteran's hearing loss.  The pure tone 
average for the right ear was 38 dB and 48 dB in the left ear.  
The examiner determined that the Veteran had moderate to severe 
high frequency sensorineural hearing loss, bilaterally.  The 
Board observes that the examiner noted that the Veteran did not 
respond appropriately based on his history and he acted like he 
could not hear her at all; however, she believed that the pure 
tone results were accurate even though his reliability was very 
poor.  The Veteran's speech recognition scores were 26 percent in 
the right ear and 20 percent in the left ear; however, the 
examiner determined that the speech discrimination scores were 
not accurate.  

The Veteran underwent a VA examination in June 2010.  Physical 
examination revealed a pure tone average of 43dB for the right 
ear and 40 dB for the left ear.  Speech recognition scores were 
88 percent in the right ear and 80 percent in the left ear.  The 
examiner provided the Veteran with a diagnosis of normal hearing 
sensitivity from 250 Hz to 2000 Hz bilaterally.  The right ear 
had mild to severe sensorineural hearing loss from 3000 to 4000 
Hz and moderately-severe to sever hearing loss from 6000 to 8000 
Hz.  The left ear had moderate to severe sensorineural hearing 
loss from 30000 to 4000 Hz and moderately severe hearing loss 
from 6000 to 8000 Hz.  The examiner provided the opinion that the 
Veteran's service-connected disabilities alone do not render him 
unemployable.  She noted that his word recognition ability using 
the recorded Maryland CNC Word List were very good in the right 
ear and good in the left ear.  The examiner determined that the 
Veteran had sufficient word recognition to allow him to have 
employment.  She also noted that the reason he can no longer be a 
fire fighter is because he is too old.  The examiner found that 
he could be employed in many other ways; however, an environment 
with reduced ambient noise might be beneficial.  Therefore, she 
concluded that the answer is "no" to the question of whether 
the Veteran's service-connected disabilities alone render him 
unemployable.  The Board observes that the examiner provided a 
clear rationale for her opinion based on the results of the 
Veteran's word recognition test, physically evaluating the 
Veteran and a review of the claims file.  Accordingly, the Board 
finds this evidence to be highly probative. See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (discussing factors that 
determine the probative value of a medical opinion).

In a November 2008 letter, the Veteran's wife reveals that she 
has to either repeat or increase her voice volume in order for 
the Veteran to hear.  She notes that this becomes a point of 
irritation to both of them.  When she speaks in a normal tone, 
the Veteran either does not hear what she has said or he hears 
words totally different than what she said.  He also does not 
participate in conversations when they are out socially because 
of his inability to hear.  The Veteran's wife noted that the 
constant ringing in the Veteran's ear makes it difficult for him 
to hear, participate or understand normal conversations.  

The crucial inquiry for the Board is not whether the Veteran is 
able to pursue his profession of choice, or indeed any particular 
job.  Instead, the Board must inquire as to whether the Veteran 
can secure and follow a substantially gainful occupation in a 
more general sense.  See Van Hoose, 4 Vet. App. at 363.  The fact 
that a veteran is unemployed is not enough.  It must be 
determined that his service-connected disorders without regard to 
advancing age make him incapable of performing the acts required 
by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Board recognizes that the Veteran's hearing impairment might 
make it difficult for the Veteran to obtain and retain 
employment; however, his hearing loss and tinnitus disabilities 
are not so severely disabling as to have rendered him or the 
average person similarly situated unable to secure or follow 
substantially gainful employment, nor does the evidence of record 
reflect that these conditions would render him individually 
unable to follow a substantially gainful occupation.  

Although the Veteran undoubtedly experiences ringing in the ears 
and impaired hearing, the record does not reveal that he is 
unable to communicate or that his disabilities somehow preclude 
employment otherwise.  In this regard, the Board recognizes that 
the Veteran's hearing impairment would affect his ability to 
perform the duties of a fire fighter; however, this in and of 
itself does not mean that the Veteran's service-connected 
disabilities preclude employment.  The Veteran indicated that his 
education level was equivalent to three years in high school with 
no additional training or certification.  Nonetheless, the 
Veteran's service-connected hearing loss and tinnitus would not 
preclude the Veteran from other types of employment to include 
other positions in his field, such as an administrative position 
with a Fire Department, other types of office positions or even 
jobs that require labor.  This is supported by the VA examiner's 
opinion that the Veteran's hearing impairment does not preclude 
the Veteran from being employed in many other ways than as a 
firefighter.  The Board also finds it persuasive that he has not 
attempted to obtain other employment since he retired in 2004.  
Furthermore, the Veteran's hearing disabilities are compensated 
at the 70 percent level, which itself is recognition that the 
Veteran's industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

VA regulations provide that in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected bilateral hearing loss and tinnitus is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's hearing impairment with the 
established criteria found in the rating schedules for hearing 
loss and tinnitus shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
Board notes that the record shows that the Veteran is unemployed.  
However, the evidence does not indicate that his hearing 
impairment has caused marked interference with employment that is 
not already contemplated in the rating criteria.  Furthermore, 
the medical record does not show that the Veteran's hearing 
impairment has necessitated frequent periods of hospitalization 
during the appeal period or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  Under 
these circumstances, and in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance of 
the evidence is against the Veteran's claim that he is precluded 
from securing substantially gainful employment solely by reason 
of his service-connected disabilities or that he is incapable of 
performing the mental and physical acts required by employment 
due solely to his service-connected disabilities.  The Board 
concludes, therefore, that a total disability rating for 
compensation purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine is 
not applicable.  See 38 U.S.C.A. 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


